internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 4-plr-103346-99 date date re legend grantors child a child b child c trusts trusts trustee plr-103346-99 dear this responds to your letter of date and prior correspondence in which you requested rulings concerning the income estate and generation-skipping_transfer_tax consequences of the proposed merger of several trusts in grantors established the trusts for the benefit of their daughters child a child b and child c under the power granted in sec_2 of the trust instrument the trustee trustee divided the trust property into three equal shares one for each daughter each daughter is the primary beneficiary of her share each share is to be held and administered as a separate trust for the primary beneficiary and the issue of the primary beneficiary in dividing the trust estate into separate shares or trusts or in distributing the same the trust instrument gives the trustee the power to divide or distribute in cash in_kind or partly in cash and partly in_kind using different properties according to their value and or undivided interests in the same properties as the trustee shall think fit the trustee also has the power for any purpose including division or distribution to value the trust estate or any part thereof reasonably and in good_faith sec_2 of the trust instrument grants the trustee the power to accumulate income or to distribute income or principal for the comfort and welfare of the primary beneficiary for whom the trust is named and for the issue of the primary beneficiary section dollar_figure of the trust instrument creates a_trust committee consisting of three individuals if the membership of the trustee committee is reduced to less than three individuals because a member ceases or fails to serve then the remaining members shall appoint by majority vote a sufficient number of persons to bring the total membership to three individuals during the lifetime of either grantor the trust committee may not consist of a membership more than half of whom are parties that are related or subordinate to the grantors as such terms are defined in sec_672 section dollar_figure also provides that the trust committee in carrying out its duties must act in a fiduciary capacity under dollar_figure of the trust instrument the trust committee has the power in its sole discretion at any time or times to remove the trustee and to appoint a successor trustee but may not appoint any person who is a_related_or_subordinate_party with respect to the grantors as that term is defined in sec_1 above sec_2 of the trust instrument provides that each trust terminates upon the earliest to occur of the following termination by the trust committee the death of the primary beneficiary and all the issue of such primary beneficiary or years and months after the death of the last to die of a specified group of individuals who were living at the time the trust was established on termination principal and plr-103346-99 undistributed_income are to be distributed among the primary beneficiary and any issue of the primary beneficiary as the trust committee shall determine in its discretion the trusts grant the trustee the power to either merge and commingle all of the principal and undistributed_income held in any trust created under the trust instrument with or into any trust created or authorized in any other trust or may merge and commingle all of the principal and undistributed_income in any other trust with any trust created or authorized in the trust instrument if the trustee of any trust created or authorized in the trust instrument is also the trustee of any other trust created or authorized in any will or other trust instrument executed by either or both of the grantors this power given to the trustee is exercisable without the consent of the beneficiaries and without judicial consent the trusts were established prior to and were irrevocable on date you have represented that there have been no additions to the trusts after date and that no modifications have been made to the trusts you also represent that the grantors have not established multiple_trusts for substantially the same primary beneficiary or beneficiaries with a principal purpose of avoiding income_tax grantors propose to establish the trusts under sec_2 of the trust instrument the trustee will divide the assets contributed to the trusts in three equal shares one share for each daughter and the separate shares will be administered as separate trusts each daughter is the primary beneficiary for the separate trust created for her the trustee then proposes to merge each daughter’s separate share in the trusts into the daughter’s separate share of the trusts the trusts contain substantially identical dispositive provisions as the trusts unlike the trusts however dollar_figure of the trusts provides for an investment trustee and an independent_trustee trustee will serve as the independent_trustee for each separate trust and each daughter will serve as the investment trustee of her separate trust section dollar_figure of the trust instrument provides that the independent_trustee shall have the sole authority to exercise certain powers defined as the tax sensitive powers section dollar_figure defines tax sensitive powers and includes all powers over distribution of income and principal no trustee has the power to participate in any decision relating to a distribution of either principal or income to provide any benefit for any beneficiary which such trustee is legally obligated to support the trusts cannot continue beyond the perpetuities period that would otherwise apply to the trusts the grantors have represented that they intend to allocate sufficient generation- skipping transfer_tax exemptions to the trusts to cause the trusts to have an inclusion_ratio of zero plr-103346-99 you have requested the following rulings the proposed merger of the trusts into the corresponding trusts will not constitute transfers subject_to generation-skipping_transfer_tax under sec_2601 following the proposed merger each of the trusts will thereafter consist of two portions a non-chapter portion and a chapter portion the non-chapter portion will represent the value of each of the trusts immediately prior to the merger and will have an inclusion_ratio of zero likewise any post merger increase in value of the non-chapter portion will continue to have an inclusion_ratio of zero provided that the grantors timely allocate their respective generation-skipping_transfer_tax exemptions to the trusts in an amount equal to the fair_market_value of the original contribution on the date of the contribution and provided that no post merger additions are made to the trusts the inclusion_ratio for the chapter portion of the trusts will be zero and any generation-skipping transfers from the trusts which are deemed to come pro_rata from the non-chapter portion and the chapter portion will not be subject_to generation-skipping_transfer_tax no gain_or_loss under sec_1001 will be realized by the trusts the trusts or any of the beneficiaries as a result of the proposed merger of the trusts into the corresponding trusts the assets transferred from the trusts to the corresponding trusts will have the same basis and holding periods under sec_1015 and sec_1223 before and after the merger the transfer of assets from the trusts into the corresponding trusts will not constitute an accumulation_distribution under sec_665 child a child b and child c each acting as an investment trustee of the trust held for her benefit will not hold a general_power_of_appointment as defined in sec_2041 or sec_2514 ruling requests nos through generation-skipping_transfer_tax consequences sec_2601 imposes a tax on every generation-skipping_transfer made by the transferor to a skip_person sec_2611 defines a generation-skipping_transfer as a taxable_termination a taxable_distribution or a direct_skip sec_2612 provides that a taxable_termination means a termination by death lapse of time release of a power or otherwise of an interest in property held in a_trust where the property passes to a skip_person sec_2612 provides that a taxable_distribution means any distribution from a_trust to a skip_person other than a plr-103346-99 taxable_termination or a direct_skip sec_2612 provides that a direct_skip means a transfer subject_to a tax imposed by chapter sec_11 or sec_12 of an interest in property to a skip_person in general under sec_2602 the amount of generation-skipping_transfer_tax imposed on a transfer is equal to the taxable_amount multiplied by the applicable_rate sec_2641 defines the applicable_rate of tax on a generation-skipping_transfer to be the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 provides that the inclusion_ratio is the excess if any of over the applicable_fraction determined for the trust from which the transfer is made or in the case of a direct_skip the applicable_fraction determined for the skip the applicable_fraction is a fraction in which the numerator is the generation-skipping_transfer_tax_exemption allocated to the trust or in the case of a direct_skip allocated to the property transferred and the denominator is the value of the property transferred to the trust or transferred in the direct_skip reduced by any federal estate_tax or state death_tax actually recovered from the trust attributable to the property and any charitable deduction allowed under sec_2055 and sec_2522 with respect to the property sec_2631 provides that for purposes of determining the inclusion_ratio every individual is allowed a generation-skipping_transfer_tax_exemption of dollar_figure which may be allocated by the individual or his executor to any property with respect to which the individual is the transferor section b a of the tax_reform_act_of_1986 the act vol c b and sec_26_2601-1 of the generation-skipping_transfer_tax regulations provide that the generation-skipping_transfer_tax shall not apply to any generation- skipping transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides that any trust in existence on date will be considered an irrevocable_trust except as provided in sec_26_2601-1 or c which relate to property includible in a grantor's gross_estate under sec_2038 and sec_2042 sec_26_2601-1 provides that if an addition is made after date to an irrevocable_trust which is excluded from chapter the generation- skipping transfer_tax by b a of the act a pro_rata portion of subsequent distributions from and terminations of interests in property held in the trust is subject_to the provisions of chapter if an addition is made the trust is thereafter deemed to consist of two portions solely for purposes of chapter a portion not subject_to plr-103346-99 chapter the non-chapter portion and a portion subject_to chapter the chapter portion each with a separate inclusion_ratio the non-chapter portion represents the value of the assets of the trust as it existed on date the applicable_fraction as defined in sec_2642 for the non-chapter portion is deemed to be and the inclusion_ratio is the chapter portion of the trust represents the value of all additions made to the trust after date the inclusion_ratio for this portion is determined under sec_2642 a modification of a_trust that is otherwise exempt from the generation-skipping_transfer_tax under the act will generally result in a loss of its exempt or grandfathered status if the modification changes the quality value or timing of any powers beneficial interests rights or expectancies originally provided for under the terms of the trust in the present case the trusts were irrevocable on date and you have represented that there have been no additions actual or constructive to the trusts after date under the trust instrument the trustee of the trusts has broad discretionary power to distribute or accumulate income and principal of the trusts in addition the trustee has the authority to merge the trusts and to determine values and designate particular assets to a beneficiary furthermore the trustee has the power to assign like or unlike properties to different beneficiaries or trusts to create or hold undivided interests in any property of the trust and to make distributions and payments in cash or in_kind or both the trustee proposes to transfer the assets held in the trusts into the trusts as discussed above the substantive and dispositive provisions of the trusts are identical to those contained in the trusts the changes with respect to the trustee provisions are administrative in nature based on the facts submitted and the representations made we conclude that the proposed transaction will not alter the quality value or timing of interests under the trusts will not confer any additional powers or beneficial interests upon any of the beneficiaries and will not create any additional generation-skipping transfers or increase the amount of generation-skipping transfers accordingly the proposed transaction will not cause any distribution from or termination of any interests in the trusts to be subject_to the generation-skipping_transfer_tax under sec_2601 as indicated above the trusts are exempt from the generation-skipping_transfer_tax after the proposed transaction in accordance with sec_26_2601-1 the trusts will be treated for purposes of chapter as consisting of two portions a non-chapter portion and a chapter portion each with a separate inclusion_ratio the inclusion_ratio with respect to the non-chapter portion will be zero the inclusion_ratio with respect to the chapter portion will be determined under sec_2642 it is represented that grantors intend to allocated a sufficient amount of their generation- skipping transfer_tax exemption to the chapter portion so that the portion will have an inclusion_ratio of zero for purposes of the generation-skipping_transfer_tax accordingly plr-103346-99 provided that the grantors timely allocate their respective generation-skipping_transfer_tax exemptions to the trusts in an amount equal to the fair_market_value of the original contribution on the date of the contribution and provided that no post merger additions are made to the trusts the inclusion_ratio for the chapter portion of the trusts will be zero and any generation-skipping transfers from the trusts which are deemed to come pro_rata from the non-chapter portion and the chapter portion will not be subject_to generation-skipping_transfer_tax assuming the trusts are not subject_to inclusion in the gross_estate of any beneficiary see ruling_request below this ruling does not address the inclusion_ratio of the trusts should additions be made to the trusts after the merger ruling_request no gain_or_loss under sec_1001 sec_61 provides that gross_income includes gains derived from dealings in property sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized sec_1_1001-1 provides that except as otherwise provided in subtitle a of the code the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or loss sustained 499_us_554 concerns the issue of when a sale_or_exchange has taken place that results in realization of gain_or_loss under sec_1001 in cottage savings a financial_institution exchanged its interests in one group of residential mortgage loans for another lender’s interests in a different group of residential mortgage loans the two groups of mortgage loans were considered substantially identical by the agency that regulated the financial_institution the supreme court concluded that sec_1_1001-1 reasonably interprets sec_1001 and an exchange of property gives rise to a realization event under sec_1001 if the properties exchanged are materially different cottage savings u s pincite in defining materially different for purposes of sec_1001 the court stated that properties are different in a sense that is material so long as their respective possessors enjoy legal entitlements that are different in_kind or extent id pincite the court held that mortgage loans made to different obligors and secured_by different homes embodied distinct legal entitlements and that the taxpayer realized losses when it exchanged the loans id pincite thus in order for a transaction to result in a sec_1001 taxable_event the plr-103346-99 transaction must be a sale exchange or other_disposition and if an exchange the exchange must result in the receipt of property that is materially different as defined in cottage savings supra from the disposed property in this case the first element will not be present because the beneficiaries of the trusts do not acquire their interests in those trusts as a result of an exchange of their interests in the trusts but instead by reason of the authority granted to the trusts’ trustee by the grantors at the time the trusts were first created to merge and commingle trust assets ruling_request no basis and holding periods of assets sec_1015 provides that if property is acquired by a transfer in trust other than by a transfer in trust by a gift bequest or devise the basis shall be the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on the transfer sec_1_1015-2 provides that in the case of property acquired by transfer in trust other than by a transfer in trust by a gift bequest or devise the basis_of_property so acquired is the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor upon such transfer under the law applicable to the year in which the transfer was made in addition the principles in sec_1_1015-1 concerning the uniform basis are applicable in determining the basis_of_property where more than one person acquires an interest in property by transfer in trust sec_1_1015-1 provides that property acquired by gift has a single or uniform basis although more than one person may acquire an interest in the property the uniform basis of the property remains fixed subject_to proper adjustment for items under sec_1016 and sec_1017 because the proposed merger of the trusts with the trusts will not result in the realization of gain_or_loss under sec_1001 or income under sec_61 the basis of the assets held in the resulting trusts will be the same as the basis of those assets prior to the merger sec_1223 provides that in determining the period for which the taxpayer has held property however acquired there shall be included the period for which such property was held by any other person if under chapter of the code such property has for purposes of determining gain_or_loss from its sale by the taxpayer the same basis in whole or in part in the taxpayer’s hands as it would have in the hands of the other person as noted above the basis of the assets held in the resulting trusts will be the same as the basis of those assets prior to the merger accordingly under sec_1223 the holding_period of the assets in the resulting trusts will include the holding periods of those assets in the trusts plr-103346-99 ruling_request no accumulation distributions under sec_665 sec_665 through provide rules for the taxation of accumulated income distributions by a_trust sec_665 provides that for purposes of subpart d except as provided in sec_665 the term accumulation_distribution means for any taxable_year of the trust the amount by which the amounts specified in paragraph of sec_661 for such taxable_year exceed distributable_net_income for such year reduced but not below zero by the amounts specified in paragraph of sec_661 sec_661 provides that in any taxable_year there shall be allowed as a deduction in computing the taxable_income of an estate_or_trust other than a_trust to which subpart b applies the sum of any amount of income for such taxable_year required to be distributed currently including any amount required to be distributed which may be paid out of income or corpus to the extent such amount is paid out of income for such taxable_year and any other_amounts_properly_paid_or_credited_or_required_to_be_distributed for such taxable_year but such deduction shall not exceed the distributable_net_income of the estate_or_trust sec_661 provides that the amount determined under sec_661 shall be treated as consisting of the same proportion of each class of items entering into the computation of distributable_net_income of the estate_or_trust as the total of each class bears to the total distributable_net_income of the estate_or_trust in the absence of the allocation of different classes of income under the specific terms of the governing instrument sec_661 provides that no deduction shall be allowed under sec_661 in respect of any portion of the amount allowed as a deduction under sec_661 without regard to sec_661 which is treated under sec_661 as consisting of any item of distributable_net_income which is not included in the gross_income of the estate_or_trust sec_665 provides that for distributions in tax years beginning after date for purposes of subpart d in the case of a qualified_trust any distribution in any taxable_year beginning after the date of the enactment of sec_665 shall be computed without regard to any undistributed_net_income sec_665 defines qualified_trust for the purposes of sec_665 as any trust other than a a foreign_trust or except as provided in regulations a domestic_trust which at any time was a foreign_trust or b a_trust created before date unless it is established that the trust would not be aggregated with other trusts under sec_643 if such section applied to such trust plr-103346-99 sec_643 provides that for purposes of subchapter_j under regulations prescribed by the secretary two or more trusts shall be treated as one trust if such trusts have substantially the same grantor or grantors and substantially the same primary beneficiaries and a principal purpose of such trusts is the avoidance of the tax_imposed_by_chapter_1 the trustee represents that the primary purpose of establishing the trusts is to encourage the primary beneficiaries to participate in investment decisions relating to the trust assets the trustee further represents that avoidance of income_tax is not a primary purpose of the trusts within the meaning of sec_643 determining whether avoidance of income_tax is a primary purpose of the trusts is a question of fact the determination of which must be deferred until the federal_income_tax returns of the parties involved have been examined by the office of the district_director having examination jurisdiction over the tax returns therefore provided it is not determined that tax_avoidance is a primary purpose of the trusts and based solely on the information submitted and representations made we conclude that the merger of the principal and undistributed_income of the trusts into the trusts is not a distribution under sec_661 and that distributions from the trusts or from the trusts after the merger will not be subject_to the accumulation_distribution rules under sec_665 ruling_request no inclusion in gross_estate of beneficiaries sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or any period which does not in fact end before his death the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any other person to designate the persons who shall possess or enjoy the property or the income therefrom sec_2038 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise where the enjoyment thereof was subject at his death to any change through the exercise of a power in whatever capacity exercisable by the decedent alone or by the decedent in conjunction with any other person without regard to when or from what source the plr-103346-99 decedent acquired such power to alter amend revoke or terminate or where any such power is relinquished during the 3-year period ending on the date of the decedent’s death sec_2041 provides that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which the decedent has at the time of death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition that is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent’s gross_estate under sec_2035 to inclusive sec_2041 provides that a general_power_of_appointment is a power that is exercisable in favor of the decedent the decedent’s creditors or the creditors of the decedent’s estate however a power to consume invade or appropriate property for the benefit of the decedent that is limited by an ascertainable_standard relating to the health education support or maintenance of the decedent shall not be deemed a general_power_of_appointment sec_20_2041-1 provides that a power in a decedent to remove or discharge a trustee and appoint himself may be a power_of_appointment for example if under the terms of a_trust instrument the trustee or his successor has the power to appoint the principal of the trust for the benefit of individuals including himself and the decedent has the unrestricted power to remove or discharge the trustee at any time and appoint any other person including himself the decedent is considered as having a power_of_appointment however the mere power of management investment custody of assets or the power to allocate receipts and disbursements as between income and principal exercisable in a fiduciary capacity whereby the holder has no power to enlarge or shift any of the beneficial interests therein except as an incidental consequence of the discharge of such fiduciary duties is not a power_of_appointment revrul_95_58 1995_2_cb_191 revoking revrul_79_353 1979_2_cb_325 holds that a decedent-settlor’s reservation of an unqualified power to remove a trustee and appoint an individual or corporate successor trustee that is not related or subordinate to the decedent within the meaning of sec_672 is not considered a reservation of the trustee’s discretionary powers of distribution over the property transferred by the decedent-settlor to the trust for purposes of sec_2036 and sec_2038 in the present case the trust committee has the power to remove and replace the trustee child a child b and child c are not members of the trust committee the trust instrument for the trusts designates child a child b and child c as the primary beneficiary of their separate trusts to be the investment trustee with the power to institute investment guidelines and policies child a child b and child c in their capacity as investment trustees are prohibited from exercising certain powers plr-103346-99 defined in the trust instrument as tax sensitive powers in addition child a child b and child c in their capacity as investment trustees or otherwise do not have the power to remove or replace the independent_trustee therefore we conclude that neither child a child b nor child c in their respective capacities as investment trustee would be treated as holding a general_power_of_appointment for purposes of sec_2041 therefore the separate shares created for child a child b and child c in the resulting trusts would not be included in her respective gross_estate as a result of her position as investment trustee of the trust this ruling is limited to the estate_tax consequences if child a child b and child c serve as the investment trustee this ruling does not apply should child a child b or child c serve as a member of the trust committee except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under the cited provisions or any other provisions of the code this ruling is based on the facts and applicable law in effect on the date of this letter if there is a change in material fact or law local or federal before the transactions considered in the ruling take effect the ruling will have no force or effect if the taxpayer is in doubt whether there has been a change in material fact or law a request for reconsideration of this ruling should be submitted to this office this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely yours assistant chief_counsel passthroughs and special industries by george masnik chief branch enclosure copy for sec_6110 purposes
